.,   --




                              OF- TEXAS
                          AUSTIN.      -=BCXAS     78711




                                    August    19, 1975


 The Honorable Homer R.       Taylor                 Opinion No.    H-     668
 County Attorney
 304 Courthouse  Building                            Re:    Whether Wharton County
 Wharton,  Texas 77488                                      may cease to operate its
                                                            county hospital.
 Dear Mr.    Taylor:

     You have requested     our opinion      concerning    the following    question:

          Other than by leasing,  how may the Commissioners
          Court of Wharton   County cease operation of Nightin-
          gale Hospital,  a county hospital?

 In particular,  you ask if the County Hospital may be sold or disposed of
 pursuant to an election.    According   to the 1970 census,     the population of
 Wharton County was 36,729.        The assessed    valuation of Wharton County
 for ad valorem purposes was $147,913,439         in 1974.    Articles  4494j,
 4494k,   and 4494m,  V. T.C.S.,    which are bracket      statutes providing for
 the sale of a county hospital,   are therefore inapplicable      to Wharton County.

      In Attorney General      Opinion M-448  (1969) it was indicated that Wharton
 County was required       to maintain operation of its hospital.    It is well
 established     that a commissioners   court may exercise     only those powers
 which are specifically      conferred by constitution or statute.    Canales ye
 Laughlin,    214 S. W. 2d 451 (Tex. Sup. 1948); Attorney General Opinion
 ~-16   (1973).    See also C-463 (1965).    We have discovered     no statutory
 provisions     which would authorize Wharton County to cease operation of
 Nightingale Hospital other than by lease.        See V. T. C. S., art. 4494.    The
 same conclusion was reached in Attorney General Opinion M-448              (1969)
 concerning     the authority of the Commissioners     Court to sell Nightingale
 Hospital.




                                       p.   2919
The Honorable    Homer    R.   Taylor,   page 2      (H-668)




     You suggest that an election could be held whereby the voters of
Wharton County may decide to close or sell the Hospital.           In our opinion
such an election would haves no effect, for it is well established        that an
election is null and void unless held pursuant to constitutional        or statutory
authority.   Countz V. Mitchell,     38 S. W. 2d 770 (Tex.Sup.    1931); Ellis V.
m,       478 S. W. 2d 172 (Tex. Civ. App. --Dallas      1972, writ ref’d., n. r. e. );
Ellis V. State,   383 S. W. 2d 635 (Tex. Civ. App. --Dallas      1964, no writ):
Coffee V. Lieb, 107 S. W. 2d 406 (Tex. Civ. App. --Eastland         1937, no writ):
Smith v. Morton Independent School District,         85 S. W. 2d 853 (Tex. Civ.
APP. --Amarillo     1935, writ dism’d. )- As there is no statutory or consti-
tutional authorization,    it is our opinion an election which would purport
to authorize the sale or discontinuation      of operation of Nightingale Hospital
would be without effect.      While the Legislature    could provide for the sale
or other disposition    of county hospitals in such counties as Wharton,        it
has not done so.

                               SUMMARY

            There is currently no statute authorizing Wharton
        County to cease operation of Nightingale Hospital other
        than by lease.

                                          Very     truly yours,




                                          Attorney     General    of Texas

APPROVED:




DAVID   M.   KENDALL,      First   Assistant




C. ROBERT HEATH,          Chairman
Opinion Committee



                                         pm 2920